



WARNING

The President of the panel hearing this appeal directs that
    the following should be attached to the file:

An order restricting publication in this proceeding under
    ss. 486(1), (2), or (3) of the
Criminal Code
shall continue. 
    These sections of the
Criminal Code
provide:

486.    (1)
Any proceedings
    against an accused shall be held in open court, but the presiding judge or
    justice may order the exclusion of all or any members of the public from the
    court room for all or part of the proceedings if the judge or justice is of the
    opinion that such an order is in the interest of public morals, the maintenance
    of order or the proper administration of justice or is necessary to prevent
    injury to international relations or national defence or national security.

(2)
For the purpose of
    subsection (1), the proper administration of justice includes ensuring that.

(a)       the interests of the witnesses under the age of
    eighteen years   are safeguarded in all proceedings; and

(b)       justice system participants who are involved in the
    proceedings are protected.

(3)
If
    an accused is charged with an offence under section 151, 152, 153, 153.1, 155
    or 159, subsection 160(2) or (3) or section 163.1, 171, 172, 172.1, 173, 212,
    271, 272 or 273 and the prosecutor or the accused applies for an order under
    subsection (1), the judge or justice shall, if no such order is made, state,
    reference to the circumstances of the case, the reason for not making an order.
     R.S., c. C-34, s. 442; 174-75-76, c. 93, s. 44; 1980-81-82-83, c. 110, s. 74,
    c. 125, s. 25; R.S.C. 1985, c. 19 (3rd Supp.), s. 14; c. 23 (4th Supp.), s. 1;
    1992, c. 21, s. 9; 1993, c. 45, s. 7; 1997, c. 16, s. 6; 1999, c. 25, s. 2;
    2001, c. 32, s. 29; 2001, c. 41, s. 16, 34 and 133(13), (14); 2002, c. 13, s.
    20; 2005, c. 32, s. 15; 2005, c. 43, ss. 4 and 8(3)(a).





CITATION:
R. v. D'Abreu, 2011
          ONCA 682




DATE:  20111102



DOCKET: C51608



COURT OF APPEAL FOR ONTARIO



Doherty, Juriansz and Epstein JJ.A.



BETWEEN



Her Majesty the Queen



Applicant (Appellant)



and



Michael DAbreu



Respondent



Roger Pinnock, for the applicant (appellant)



John McCulligh, for the respondent



Heard:
October 28, 2011



On appeal from the sentence imposed by Justice Dunn of Superior
          Court of Justice dated January 4, 2010.



APPEAL BOOK ENDORSEMENT



[1]

The SOIRA order sought by the Crown was mandatory subject to the very
    limited exception then available under s. 490.012(4).  The defence did not
    oppose the order at trial and quite properly conceded the appeal.

[2]

The trial judge offered no explanation for refusing to make the order. 
    The relevant provisions were brought to his attention.

[3]

The appeal is allowed and an order pursuant to s. 490.012(1) for 20
    years shall issue.


